Exhibit FORM OF WARRANT THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THAT SUCH REGISTRATION IS NOT REQUIRED. No. SERIES A COMMON STOCK PURCHASE WARRANT 1.Issuance.In consideration of good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by , a Nevada corporation (the “Company”), or registered assigns (the “Holder”) is hereby granted the right to purchase at any time, on or after the Issue Date (as defined below) until 5:00 P.M., New York City time, on the date which the last calendar day of the month in which the fifth anniversary of the Issue Date occurs (the “Expiration Date”), () fully paid and nonassessable shares of the Company’s Common Stock, $0.0001 par value per share (the “Common Stock”), at an initial exercise price per share (the “Exercise Price”) of the lesser of (a)$ per share, or (b) the Market Price as defined herein, subject to further adjustment as set forth herein.This Warrant is being issued pursuant to the terms of that certain Securities Purchase Agreement, dated as of (the “Securities Purchase Agreement”), to which the Company and Holder (or Holder’s predecessor in interest) are parties. Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Securities Purchase Agreement. This Warrant was originally issued to the Holder or the Holder’s predecessor in interest on (the “Issue Date”). 2.Exercise of Warrants. 2.1General. (a)This Warrant is exercisable in whole or in part at any time and from time to time commencing on the Issue Date.Such exercise shall be effectuated by submitting to the Company (either by delivery to the Company or by facsimile transmission) a completed and duly executed Notice of Exercise (substantially in the form attached to this Warrant Certificate).The date such Notice of Exercise is either faxed, emailed or delivered to the Company shall be the “Exercise Date,” provided that, if such exercise represents the full exercise of the outstanding balance of the Warrant, the Holder of this Warrant shall tender this Warrant Certificate to the Company within five (5) Trading Days (as defined below) thereafter.The Notice of Exercise shall be executed by the Holder of this Warrant and shall indicate (i) the number of shares then being purchased pursuant to such exercise and (ii) if applicable (as provided below), whether the exercise is a cashless exercise. 1 For purposes of this Warrant, the term “Trading Day” means any day during which the Principal Market shall be open for business. (b) Cashless Exercise. Notwithstanding any other provision contained herein to the contrary, from the period beginning on the 6 month anniversary hereof if the shares of Common Stock underlying this Warrant are not registered for resale in an effective Registration Statement, the Holder may elect a “cashless” exercise of this Warrant for any Warrant Shares not registered in an effective Registration Statement.in which the Holder shall be entitled to receive a certificate for the number of Warrant Shares equal to the quotient obtained by dividing [(C-B) (X)] by (A), where: (C) The higher of the VWAP on the date of exercise or the WVAP on the Warrant Issue Date (A) the Market Price of the Common Stock (B) the Exercise Price of this Warrant, as adjusted; and (X) the number of Warrant Shares issuable upon exercise, in whole or in partof this Warrant in accordance with the terms of this Warrant by means of a cash exercise rather than a cashless exercise. Notwithstanding anything herein to the contrary, if any portion of this Warrant remains unexercised as of the Expiration Date and the Closing Priceon the Trading Day immediately before the Termination Date is greater than the applicable Exercise Price as of the Expiration Date, then, without further action by the Holder, this Warrant shall be deemed to have been exercised automatically on the date and time (the “Automatic Exercise Date”) which is the immediately prior to the close of business on the Expiration Date (or, in the event that the Expiration Date is not a Business Day, the immediately preceding Business Day) as if the Holder had duly given a Notice of Exercise for a “cashless” exercise as contemplated by this Section 2(c), and the Holder (or such other person or persons as directed by the Holder) shall be treated for all purposes as the holder of record of such Warrant Shares as of the close of business on such Automatic Exercise Date. This Warrant shall be deemed to be surrendered to the Company on the Automatic Exercise Date by virtue of this Section without any action by the Holder. For the purposes of this Warrant, the following terms shall have the following meanings: “Current Market Value” shall mean an amount equal to the Market Price of the Common Stock, multiplied by the number of shares of Common Stock specified in the applicable Notice of Exercise. “Market Price of the Common Stock” shall mean: (i) 100% of the average three Closing Pricesof the Company’s common stock on the OTC Bulletin Board for the prior twenty (20) trading daysas selected by the Holder; or (ii) if the Closing Pricefalls below $ for any three ofthe prior twenty (20) tradingdays, 80% of the average three Closing Pricesof the Company’s common stock on the OTC Bulletin Board for the prior twenty (20) tradingdays as selected by the Holder. 2 “Closing Price” means the 4:00 P.M. closing bid price of the Common Stock on the Principal Market on the relevant trading day(s), as reported by Bloomberg LP (or if that service is not then reporting the relevant information regarding the Common Stock, a comparable reporting service of national reputation selected by the Holder and reasonably acceptable to the Company) for the relevant date. (c)If the Notice of Exercise form elects a “cash” exercise (or if the cashless exercise referred to in the immediately preceding paragraph (b) is not available in accordance with the terms hereof), the Exercise Price per share of Common Stock for the shares then being exercised shall be payable, at the election of the Holder, in cash or by certified or official bank check or by wire transfer in accordance with instructions provided by the Company at the request of the Holder. (d)Upon the appropriate payment, if any, of the Exercise Price for the shares of Common Stock purchased, together with the surrender of this Warrant Certificate (if required), the Holder shall be entitled to receive a certificate or certificates for the shares of Common Stock so purchased.The Company shall deliver such certificates representing the Warrant Shares in accordance with the instructions of the Holder as provided in the Notice of Exercise (the certificates delivered in such manner, the “Warrant Share Certificates”) within five (5) Trading Days (such third Trading
